Case 8:21-cv-00576-CJC-JDE Document 24 Filed 05/19/21 Page 1 of 1 Page ID #:75

                                                                                         JS-6
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES − GENERAL

 Case No.       8:21−cv−00576−CJC−JDE             Date 5/19/2021
                JAMES RUTHERFORD V. NUWAY INSURANCE AGENCY INC. ET
 Title
               AL

 Present : The Honorable CORMAC J. CARNEY, U.S. DISTRICT JUDGE

                   Cheryl Wynn                               Not Reported
                   Deputy Clerk                       Court Reporter / Recorder


         Attorneys Present for Plaintiffs:       Attorneys Present for Defendants:
                  None Present                               None Present


Proceedings:            (IN CHAMBERS) ORDER DISMISSING ACTION ON
                        NOTICE OF SETTLEMENT

      Having been advised by a Notice of Settlement [23] that the case has been
settled in its entirety, the Court hereby orders this action dismissed without
prejudice. The Court further orders all proceedings in the case vacated and taken
off calendar.
      The Court retains jurisdiction for forty−five (45) days to vacate this order and
to reopen the action upon showing of good cause that the settlement has not been
completed.


                                                                           −   :     −
                                               Initials of Deputy Clerk: cw




 CV−90                               CIVIL MINUTES−GENERAL                         Page 1 of 1
